Exhibit 99.1 FOR IMMEDIATE RELEASE Investor Contact: Brett Ellis (866) 377-3747 bellis@fairpoint.com Media Contact: Rose Cummings (704) 602-7304 rcummings@fairpoint.com FEDERAL COMMUNICATIONS COMMISSION APPROVES LICENSE TRANSFERS IN FAIRPOINT’S PROPOSED ACQUISITION OF VERIZON’S WIRELINE OPERATIONS IN MAINE, NEW HAMPSHIRE AND VERMONT CHARLOTTE, NC (January 9, 2008)– FairPoint Communications, Inc. (NYSE: FRP)today announced the Federal Communications Commission (FCC) has approved the assignment of authorizations and licenses associated with the proposed acquisition by FairPoint of Verizon’s wireline operations in Maine, New Hampshire and Vermont. Commenting on the FCC’s approval, Gene Johnson, chairman and CEO of FairPoint, said, “In providing the approval for the necessary license transfers related to this merger, the FCC has recognized this transaction is in the best interest of consumers and businesses. As we continue to make progress toward closing this transaction, we look forward to serving our new customers in northern New England and offering enhanced communications products and services.” About FairPoint FairPoint Communications, Inc. is an industry leading provider of communications services to rural and small urban communities across the country. Today, FairPoint owns and operates 30 local exchange companies in 18 states offering advanced communications with a personal touch including local and long distance voice, data, Internet, video and broadband services. FairPoint is traded on the New York Stock Exchange under the symbol FRP. Learn more at www.fairpoint.com. This press release may contain forward-looking statements by FairPoint that are not based on historical fact, including, without limitation, statements containing the words “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions and statements. Because these forward-looking statements involve known and unknown risks and uncertainties, there are important factors that could cause actual results, events or developments to differ materially from those expressed or implied by these forward-looking statements. Such factors include those risks described from time to time in FairPoint’s filings with the Securities and Exchange Commission ("SEC"), including, without limitation, the risks described in FairPoint’s most recent Annual Report on Form 10-K on file with the SEC. These factors should be considered carefully and readers are cautioned not to place undue reliance on such forward-looking statements. All information is current as of the date this press release is issued, and FairPoint undertakes no duty to update this information. FairPoint has filed, and the SEC has declared effective, a registration statement in connection with the proposed merger. FairPoint urges investors to read this document and other materials filed and to be filed by FairPoint relating to the proposed merger because they contain and will contain important information. Investors can obtain copies of the registration statement, as well as other filed documents containing information about FairPoint and the proposed merger, at www.sec.gov, the SEC’s website. Investors may also obtain free copies of these documents and FairPoint’s other SEC filings at www.fairpoint.com under the Investor Relations section, or by written request to FairPoint Communications, Inc., 521 E. Morehead Street, Suite 250, Charlotte, NC 28202, Attention: Investor Relations. This communication shall not constitute an offer to sell or the solicitation of an offer to buy any securities, nor shall there be any sale of securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. No offering of securities shall be made except by means of a prospectus meeting the requirements of Section 10 of the Securities Act of 1933, as amended. Source: FairPoint Communications, Inc., www.fairpoint.com. # # # Page 2 of 2
